DETAILED ACTION
This action is responsive to the Applicant’s response filed 02/02/2022.
As indicated in Applicant’s response, claims 1, 13, 15, 20, 22, 24 have been amended, claims 2-6, 10-11, 25 cancelled and claims 29-70 added.  Claims 1, 7-9, 12-24, 26-70 are pending in the office action.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1, 7-9, 12-24, 26-70 are allowed.
The following is an examiner’s statement of reasons for allowance.
A) The prior art taken separately or jointly does not suggest or teach the features identified as “allowable subject matter” in the last Office action, in terms of objected to dependent claims 11, 17, 18, 19, 25, as following:
	(claim 11), system according to claim 10, wherein the portal of the STUDIO function provides a toolbox (based on the TOSCA standard) for managing, designing, executing and generating applications and test data and comprises:
two graphical interfaces, one allowing the user to define each application in the TOSCA standard based on the components of the catalog which are brought together by a drag- and-drop action and, for their identification, the user associates to them, via this interface, values and actions defining their life cycle; and the other for the fine-tuning of the ML/DL model(s),
a management menu which makes it possible to manage the deployment of at least one application (in the TOSCA standard) on various infrastructures by offering the different infrastructures (Cloud, Hybrid Cloud, cloud hybrid, HPC, ete.) proposed by the system in the form of a graphical object and by associating the infrastructure on which the application will be executed by a drag-and-drop action in one or more “compute” objects defining the choice of the type of computer.

	(claim 17), system according to claim 1, wherein the operating principle of the orchestrator function performed by a Yore program module receiving a TOSCA* application is that of allocating physical resources corresponding to the “Compute” component which, based on the configurations, may be a virtual machine or a physical node, then of installing, on this resource, software specified in the TOSCA application for this “Compute” component, and of deploying “Docker” containers containing the model training programs and of associating therewith the dataset files mounted via the volumes specified in (Docker Volume) for this “Compute” component.

	(claim 18), system according to claim 1, wherein the deployment of such an application (in the TOSCA standard) by the Yorc orchestrator is carried out using the Slurm plugin of the
orchestrator which triggers the scheduling of a slurm job on a high performance computing (HPC) cluster.

	(claim 19), system according to claim 1, wherein the Yorc orchestrator monitors, for each user, the available resources of each supercomputer or of each cloud and, when the required resources are available, a supercomputer or cloud node is allocated (corresponding to the TOSCA Compute), the container (DockerContainer) is installed on one or more nodes of this supercomputer, and the volumes corresponding to the input and output data (DockerVolume) is mounted, then the container is executed.

	(claim 25) fast machine learning engine function according to claim 24, wherein the interface of the fast machine learning engine function enables the user;
to choose in a menu to create at least one “experiment” EX1, triggering a menu making it possible to associate the code of a model M1, either defined by the user or from the different models Mi stored in memory by the service, with a launch script SLi and with an ML FML j framework and, depending on the choices,
to create an association (for example, EX1, M1, SLi, FMLj or EX2, Mi, SLi2 FMJ3) each of which is stored in memory in the FastMLE metadatabase, each of these items of information generating the creation of a respective container (EX1, EX2) when the user launches a training; or to choose in another menu to create and launch a “training” EJ to be executed on their model, by associating an experiment EXk chosen from the previously created experiments, of the Forge catalog, with a dataset DSm (previously loaded on the infrastructure via FastMLE) and optionally with hyperparameters depending on the user’s choices, the association EXk, DSm being materialized in a container, the information of the association being stored in memory in the FastMLE metadata.
That is:
Claim 11 is now incorporated in independent claim 1
Claim 25 is now incorporated in independent claim 24.
Claim 17 is now incorporated in independent claim 29.
Claim 18 is now incorporated in independent claim 44.
Claim 19 is now incorporated in independent claim 58.
Hence, independent claims 1, 24, 29, 44, 58 are allowable 
B) Double Patenting Rejection
The language of claim 11 added to the subject matter of claim 1 as set forth above has overcome the Double Patenting rejection set forth as ODP in the last Office action, as no prior art has been cited to teach or suggest the subject matter of claim 11. Hence, the double patenting rejection is herein withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
March 11, 2022